Title: To Thomas Jefferson from Antoine Félix Wuibert, 14 December 1801
From: Wuibert, Antoine Félix
To: Jefferson, Thomas


          
            Sir!
            Upper-Dublin Township, Montgomery-County,State of Pennsylvania—14th of Xber 1801
          
          Forever Rememberfull of Your Excellency’s past favors, When you was Ambassador at the Court of Versailles, on account of my Prise-money; I do Dare to Loock for again to, & now Beg very humbly for that Same your Kindness & Justice: for, as I have always heard, “it is Better to Recur to God, than to his Saints”. my present hard Case, Sir, is thus—
          By an original Deed Herewith inclosed, Congress of the United-States did grant me 405. acres of Land as my allowance in the military-lands, for my past Services. I have paid my taxes for it in the Same year; &, in the Course of few months afterwards, my Said land has been Seized & Executed By the Sheriff as it appears By a Letter which I have newly received from one George Taylor-Junior, Broker In Philadelphia & agent of one John Matthews Surveyor in the Western-territories, who is the Very Same Surveyor of my Land, as it appears By the Deed not only of my Land which he has Surveyed, But also his receipt which he gave me of my taxes. Expecting to See again Mr. John Matthews in Philadelphia last month, I did Call at his lodging in 3d. Street were he was not yet arrived, there I Left my Direction with the only View of paying my taxes, for I do never Shrink from Doing Right.
          By what fatality my Land has been Sold By the Sheriff of that Country, I will not Say: However, I Do very much doubt of the Contents of the Letter; for when Congress intends to favor or Reward any of his Servants one may Depend upon their Kind Justice. But If I must Lose my Land in Such way, then I will Strike with all Due Submission! & Lay Down this land along with my old Dead-prise-money at the foot of the holy-Cross—
          My unfortunate Case Being thus Stated, the only Comforting hope, Sir, Left to me, is to most humbly Intreat your Excellency’s Kind intercession for the preservation of my Land, an object too Dear to your Servant, Since it may make up Some of my Losses during the revolutionary war of this Country, & help along the poor Remains of my Shattered frame: Were I more hearty, I would immediately Set off for the Western-territories, Where I am totally unknown, & Where I do not Know one Single individual, to Whom I Could Safely apply in any Way—
          I Pray God will please to Keep your Excellency’s health in the hapiest State & grant you the most pleasing & prosperous Government—
          I am with the most profound Respect Sir Your Excellency’s The most Gratefull & the most obedient Servant
          
            Wuibert
          
          
            Colonel of Engineers at fort Washington … 1776. Commander of the Volunteers on board of the pauvre Bonhomme Richard 1779. Governor-general for Congress, at fort Texel in holland 1779. & Engineer of the Western department 1782–3.
          
        